              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:21-cv-00040-MR


MICHAEL DAVID MATNEY,            )
                                 )
                   Plaintiff,    )
                                 )
              vs.                )               ORDER
                                 )
ANDREW SAUL, Commissioner of     )
Social Security,                 )
                                 )
                  Defendant.     )
________________________________ )

      THIS MATTER comes before the Court upon the Plaintiff’s Application

to Proceed in District Court without Prepaying Fees or Costs [Doc. 2].

      The Plaintiff seeks to proceed with this civil action without having to

prepay the costs associated with prosecuting the matter. [Doc. 2]. Upon

review of the application, it appears that the Plaintiff lacks the resources with

which to pay the required filing fee. Accordingly, the Court finds that the

application should be granted.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Application [Doc. 2]

is GRANTED, and the Plaintiff shall be allowed to proceed without

prepayment of the filing fee or giving security therefor.




         Case 5:21-cv-00040-MR Document 3 Filed 03/10/21 Page 1 of 2
IT IS FURTHER ORDERED as follows:

(1) Plaintiff’s counsel shall prepare summonses for all

appropriate parties and submit the summons to the Clerk via

Cyberclerk within seven (7) days of entry of this Order;

(2) Upon receipt of the summons, the Clerk shall deliver process

to the United States Marshal for service; and

(3) The United States Marshal shall serve process upon the

Defendant at the expense of the United States Government.

Although the United States Marshal shall serve process in this

action, it remains the responsibility of counsel to make sure that

process is effected.

IT IS SO ORDERED.
                   Signed: March 10, 2021




                                     2



  Case 5:21-cv-00040-MR Document 3 Filed 03/10/21 Page 2 of 2
